DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 9/7/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu [US 20140295083] in view of Yamakoshi [US 20170298508] and Sato [US 20150155201].
Claim 1: Nasu teaches a film forming [title] by sequentially supplying a plurality of kinds of reaction gases that react with each other to a substrate in a process vessel in a vacuum (atomic layer deposition process) [0003; 0009], and providing a reaction gas supply passage continuously [0032] and 
However, the prior art does not appear to explicitly teach continuously supplying a counter gas from a counter gas supplying passage separate from the other gases while supplying the other gases. Yamakoshi is provided. 
Yamakoshi teaches a nitrogen gas flowing through the gas supply pipes acts as an entry suppressing gas, i.e. a gas counter gas, at the same time with the reaction gases [0077; 0096; 0098]. Yamakoshi teaches the counter gas is supplied separate from the other gases [Fig. 1] and can be continuously supplied [0116]. It would have been obvious to one of ordinary skill in the art to provide a counter gas for each gas supplying passage so as to suppress entry or back diffusion of remaining gases in the chamber into the gas supply line. 
However, the prior art does not appear to teach the flow rate of the flow rate of the counter gas supplied into the process vessel in the purging is smaller than a flow rate of the counter gas supplied into the process vessel in the forming the film. Sato is provided.
Sato teaches during a purging step a valve for the inert gas supplied to the process chamber is tightened to decrease the flow rate of the inert gas, such that the residual gas is prevented flow back [0124] and another purge gas can be added to increase the efficiency of exhausting or removing the residual gas during purging [0125], whereas the flow of the inert gas is opened during the flow of the 
Claim 2: Nasu teaches the purging is performed each time the forming the film is performed a predetermined number of times [abstract].
Claim 3: Nasu teaches cleaning an interior of the process vessel by supplying a cleaning fluid into the process vessel [0018; 0033]; and conditioning by forming a precoat film in the process vessel by supplying the same kind gases as the reaction gases used in the forming the film into the process vessel and, wherein the purging is performed after the cleaning and before the conditioning [0060].
Claim 4: Nasu teaches wherein after the purge gas is discharged from the storage part increased in pressure by the purge gas into the process vessel, a pressure of the storage part when a valve at a downstream side of the storage part is closed for next pressure increase in the storage part by the purge gas [0036-0050]. Although the prior art does not explicitly teach the pressure is set to 80% or more and 90% or less of the second pressure, since Nasu teaches the second pressure of the retaining tank determines whether to open the supply valve to introduce more gas into the tank [0040-0050] and can be adjusted to remove any particles remaining in the flow path [0051]. It would have been obvious to one of ordinary skill in the art to optimize the set pressure of the retaining tank for adjusting the gas supply valve through routine experimentation as a workable parameter so as to minimize particles or residual gases in the flow path and tank. 
Claims 5 and 6: the prior art teaches the counter gas is the same as the purge gas and is nitrogen or argon [Nasu Fig. 2 0029; Yamakoshi 0067; Sato 0124-0125].
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of copending Application No. 16688628 in view of Yamakoshi. The copending application does not appear to teach providing a counter gas separately. Yamakoshi teaches a nitrogen gas flowing through the gas supply pipes acts as an entry suppressing gas, i.e. a gas counter gas, at the same time with the reaction gases [0077; 0096; 0098]. Yamakoshi teaches the counter gas is supplied separate from the other gases [Fig. 1] and can be continuously supplied [0116]. It would have been obvious to one of ordinary skill in the art to provide a counter gas for each gas supplying passage so as to suppress entry or back diffusion of remaining gases in the chamber into the gas supply line. 
This is a provisional obviousness-type double patenting rejection.

Conclusion


Claims 1-6 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715